Citation Nr: 1615691	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-50 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for Arnold Chiari malformation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

In February 2016, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

Arnold Chiari malformation is a congenital defect and is not a disability for VA purposes; no other disability is superimposed upon this defect.


CONCLUSION OF LAW

The criteria for service connection for Arnold Chiari malformation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Furthermore, a VA examination was not obtained for the service connection claim for Arnold Chiari malformation.  As discussed below, there is no medical or other competent evidence suggesting a nexus between Arnold Chiari malformation disability and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2016 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran asserts service connection for Arnold Chiari malformation.  Specifically, contending in his December 2009 substantive appeal that while his Arnold Chiari malformation was considered a congenital defect, there was no evidence of it on entrance, and there was no factual medical proof that the disease was strictly congenital.  Instead, there was medical evidence that the disease could be acquired through trauma and during service he was involved in a motor vehicle accident.  He further asserts that even if the disease was congenital, it was aggravated during service.  He elaborates in his February 2016 Board hearing that Dr. K.W.S. told him there were two ways to get Arnold Chiari malformation; it was either congenital or caused by impact and his condition was not congenital.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation and generally are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  Service connection is only possible if there is evidence of additional disability due to aggravation of the congenital defect during service by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records reveal no complaints, treatment, or diagnosis of Arnold-Chiari malformation.  A September 1994 record notes the Veteran was involved in a motor vehicle accident, in which he injured his neck.  Radiologic report was normal.  His September 1996 separation examination noted in 1994 he was involved in a motor vehicle accident where he injured his neck, back, and foot.  

Post-service treatment records include an August 2006 magnetic resonance imaging (MRI) of the Veteran's cervical spine that revealed cerebellar tonsillar ectopia, consistent with a type I Chiari malformation.  An October 2006 private treatment record from Dr. K.W.S. notes the Veteran was found to have Arnold Chiari malformation on a cervical MRI.  Dr. K.W.S. further notes that "it will be recommended that we 'follow' the abnormalities with serial MRI scans to rule out worsening of the Chiari condition." 

A February 2007 record from Dr. K.W.S. notes the Veteran was being seen for his Chiari malformation and he had no knowledge of any significant spine symptoms.  An August 2008 private treatment record notes a MRI of the Veteran's cervical spine revealed extension of the cerebellar tonsils into the foramen magnum approximately 1.1 cm.  This was consistent with Arnold Chiari one malformation and no other abnormalities were identified.  An MRI of the brain further revealed there was inferior extension of the cerebellar tonsils into the foramen magnum, approximately 1.1 cm consistent with a Chiari one malformation.  No significant cord abnormalities were identified.  

A June 2009 VA treatment record notes the Veteran reported he had Arnold Chiari syndrome and had seen a neurosurgeon who suggested surgery.  Last MRI a year ago showed no defect.  

In April 2013, the Veteran submitted an article from the National Institute of Neurological Disorders and Stroke that discussing causes of Chiari malformations.  Specifically, noting it could be congenital or caused later in life if spinal fluid was drained excessively from the lumbar or thoracic areas of the spine either due to injury, exposure to harmful substances, or infection.  The article further notes that type I Chiari malformation was usually first noticed in adolescence or adulthood, often by accident during an examination for another condition.  Type I was the only type of Chiari malformation that could be acquired.  The Veteran submitted another article from WebMD that notes Chiari malformations are thought to be present at birth (congenital), although in many cases it may not become apparent until adulthood.  In extremely rare cases, a Chiari malformation may be acquired during life. 

The Veteran was afforded VA examinations of his back and cervical spine in April 2014.  The examiner noted that the Veteran had Arnold Chiari syndrome with surgical correction in 2006, which lead to various upper and lower extremity symptoms, unrelated to the Veteran's service connected conditions.  The examiner opined that Arnold Chiari syndrome "is a congenital malformation of the brainstem."  

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

While the Veteran submitted articles that state Arnold Chiari can be congenital or caused later in life if spinal fluid was drained excessively from the lumbar or thoracic areas of the spine either due to injury, exposure to harmful substances, or infection, and in extremely rare cases, Chiari malformation may be acquired during life, the Board does not find them probative.  The articles do not address the Veteran's specific facts, do not provide medical evidence of a link between the Veteran's current Arnold Chiari and service, or evidence that the Veteran's condition worsened in-service.  

The Board has considered the Veteran's statements that there is medical evidence that the disease can be acquired through trauma and during service he was involved in a motor vehicle accident; specifically noting Dr. K.W.S. told him there were two ways to get Arnold Chiari malformation; it was either congenital or caused by impact and his condition was not congenital.  However, the Board finds these statements to be of little probative value.  Although there is no indication of such a statement by Dr. K.W.S. in the record, even if one existed it would clearly be based only on the Veteran's reported history as there is no indication Dr. K.W.S. has reviewed the Veteran's records.  

The Board finds the most probative evidence to be the April 2014 VA examiner's opinion that the Veteran's Arnold Chiari was a congenital condition.  As such, it is not a compensable disability.  See 38 C.F.R. § 3.303(c).  The Board finds there is no additional disability due to aggravation during service of Arnold Chiari by a superimposed disease or injury.  Indeed, the Veteran is already service connected for degenerative disc disease, cervical strain with minimal cervical spondylosis, and a psychiatric disorder.  

The Board has considered the Veteran's assertions that his Arnold Chiari is related to or aggravated by service.  However, determining whether a diagnosis such as Arnold Chiari is a congenital defect and whether there are any superimposed disabilities are matters which require medical knowledge.  Jandreau, 492 F.3d at 1377.  There are no other medical opinions that conflict with the April 2014 VA examiner's opinion.  

As the Veteran's Arnold Chiari malformation was found to be a congenital defect, the Board concludes that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  



ORDER

Service connection for Arnold Chiari malformation is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


